DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

	In response to communications sent May 6, 2022, claim(s) 1-5, 7-10, 12-15, 18-20, 23, 26, and 51 is/are pending in this application; of these claim(s) 1, 26, and 51 is/are in independent form.  Claim(s) 1, 26, and 51 is/are currently amended; claim(s) 3 and 15 is/are previously presented; claim(s) 2, 4, 5, 7-10, 12-14, 18-20, 23 is/are original; claim(s) 6, 11, 16, 17, 21, 22, 24, 25, 27-50, and 52-70 is/are cancelled.
	
	
Response to Arguments
Applicant’s arguments, see page 8 line 22 to page 9 line 16, filed May 6, 2022, with respect to the title of the Specification have been fully considered and are persuasive.  The objection to the Specification has been withdrawn.
Applicant’s arguments, see page 9 line 17 to page 10 line 5, filed May 6, 2022, with respect to claims 1–5, 7–10, 12, 20, and 23 have been fully considered and are persuasive.  The rejection of claims 1–5, 7–10, 12, 20, and 23 has been withdrawn (regarding 35 U.S.C. § 101).  This is because the “analyzing” recited in the process claim is interpreted to mean chemically analyzing the physical properties of the physical nucleic acid molecules, and therefore not part of the abstract idea.
However, regarding 35 U.S.C. § 101 and claims 26 and 51, Applicant's arguments filed have been fully considered but they are not persuasive.  In claims 26 and 51, the “obtaining of sequence reads” is interpreted as obtaining information about “sequence reads,” because the claimed non-transitory computer readable medium would not be capable of chemically analyzing physical nucleic acid molecules.  Similarly, system comprising a database and processors would not be capable of analyzing physical nucleic acid molecules either.  Therefore, the rejections of claims 26 and 51 are not withdrawn.

Applicant’s arguments, see page 10 lines 6 to 19, filed May 6, 2022, with respect to the rejection(s) of claim(s) 1–5, 7–10, 12, 20, 23, 26, and 51 under 35 U.S.C. § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. § 103 and US 2014/0249764 A1 (“Kumar”) in view of US 2019/0287645 A1 (“Abdueva”).
Applicant’s arguments, see page 11 line 1 to page 14 line 2, filed May 6, 2022, with respect to the rejection(s) of claim(s) 13-15, 18, and 19 under 35 U.S.C. 103 (based on Kumar’s US 2014/0249764 A1in view of Abdueva’s US 2019/0287645 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. § 103 and US 2014/0249764 A1 (“Kumar”) in view of US 2019/0287645 A1 (“Abdueva”) and further in view of US 2009/0098547 A1 (“Ghosh”).
Regarding arguments about claim 25 (now incorporated into the independent claims), Applicant's arguments filed May 6, 2022 have been fully considered but they are not persuasive.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the definition of mappability) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant seems to argue there is a definition in Applicant’s Specification at Para [0093], which corresponds to Applicant’s Pre-Grant Publication US 20190172550A1 at Para [0094].  The Examiner respectfully disagrees that the open-ended language establishes a definition that limits the claims.  The paragraph uses the phrases: “can comprise,” “can be determined,” and “in some embodiments.”  This open-ended language is not definitional.
In the absence of a definition of “mappability” in the claims, the Examiner assumes the plain meaning of the term “mappability.”  Hence, the Examiner argues that a region that is a “gap region” that “does not align” has zero mappability, because zero mappability is below any non-zero threshold.
To advance prosecution, the Examiner suggests including the limitations from the paragraph into the claims to limit the term “mappability” to the specific meaning described in the Applicant’s specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 26 and 51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more. The claim(s) recite(s) the mental process of an abstract idea. This judicial exception is not integrated into a practical application because the entirety of the claims are abstract ideas, with the exception of a general purpose computer system. The Examiner interprets the nucleic acid molecules to be elements that limit the abstract information stored in the computer itself; that is, the biological nucleic acid molecules do not introduce additional elements beyond the claimed computer system application.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims merely apply the abstract idea on a general purpose computer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1–5, 7–10, 12, 20, 23, 26, and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0249764 A1 (“Kumar”) in view of US 2019/0287645 A1 (“Abdueva”).

	As to claim 1, Kumar teaches a method of analyzing nucleic acid molecules from a biological sample of a subject of an organism (Kumar Para [0042]: analyzing nucleic acid molecules), the method comprising:
(a) obtaining, in a computer system, sequence reads of the nucleic acid molecules from the biological sample of the subject (Kumar Para [0043]: obtaining nucleic acid sequence data from nucleic acid fragment reads)…;
(b) identifying, in the computer system, a first genomic region in a reference genome of the organism with a mappability score below a threshold (Kumar Para [0045]: identifying a gap region of non-assembly; Kumar Para [0016]: this occurs by masking out low mappability regions) and a second genomic region in the reference genome of the subject with a mappability score above the threshold (Kumar Para [0044]: identifying a region aligned to the reference sequence; Kumar Para [0016]: this occurs by not masking regions of high mappability), wherein the second genomic region is adjacent to one end of the first genomic region (Kumar Para [0045]: gaps are adjacent to non-gapped aligned regions);
(c) performing, in the computer system, local de novo assembly of a first subset of the sequence reads that align to the first genomic region and a second subset of the sequence reads that align to the second genomic region (Kumar Para [0046]: filling the gapped region using de novo assembly), thereby generating contigs, wherein at least one of the contigs extends over a portion of the first genomic region and a portion of the second genomic region (Kumar Para [0073]: the de novo region involves overlapping segments of the gap region and aligned region); and
(d) recovering, in the computer system, sequence data corresponding to the contigs within the first genomic region, wherein the recovered genomic sequence data comprise at least a portion of the first subset of sequence read (Kumar Para [0047]: combining the aligned region with the sequence from the assembly output).
	However, Kumar does not teach wherein the nucleic acid molecules comprise cell-free nucleic acid molecules.
	Nevertheless, Abdueva teaches wherein the nucleic acid molecules comprise cell-free nucleic acid molecules (Kumar Para [0164]: analyzing cell-free DNA, cfDNA, to determine copy number variations, CNVs).
Kumar and Abdueva are in the same field of bioinformatics.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kumar to include the teachings of Abdueva because determining copy number variations helps identify new driver genes in cancer (See Para [0003]).

As to claim 2, Kumar in view of Abdueva teaches the method of claim 1, further comprising identifying a third genomic region in the reference genome having a mappability score above the threshold, wherein the third genomic region is located on the other end of the first genomic region, wherein the contigs are generated by local de novo assembly of the first subset, the second subset, and the third subset of the sequence reads, and wherein at least one of the contigs extends over a portion of the first genomic region and a portion of the third genomic region (Kumar Para [0073]: closing the gap from both directions using two overlapping sequences and the same method as in the independent claim).

As to claim 3, Kumar in view of Abdueva teaches the method of claim 1, wherein the reference genome comprises a plurality of genomic regions, and the method further comprises:
(e) repeating steps (b)-(d) for each of the genomic regions having a mappability score below the threshold, thereby recovering portions of the sequence data from all of the genomic regions having mappability scores below the threshold (Kumar Para [0097]: multiple genomic regions having a sufficiently low mappability score are recovered repeatedly).

As to claim 4, Kumar in view of Abdueva teaches the method of claim 3, further comprising:
combining the recovered sequence data from (e) with sequence data from genomic regions that have mappability scores above the threshold (Kumar Para [0047]: combining the aligned region with the sequence from the assembly output).

As to claim 5, Kumar in view of Abdueva teaches the method of claim 4, further comprising: normalizing the combined sequence data using a covariate of GC content (Kumar Para [0098]: determining regions is influenced by the presence of CPG islands).

As to claim 7, Kumar in view of Abdueva teaches the method of claim 1, wherein the local de novo assembly is performed using an algorithm selected from the group consisting of a greedy algorithm assembler (this element is claimed in the alternative and does not need to be mapped), graph method assembler (Kumar Para [0077]: de Bruijn graph assembly), string graph assembler (this element is claimed in the alternative and does not need to be mapped), De Bruijn graph assembler (Kumar Para [0077]: de Bruijn graph assembly), Spades (this element is claimed in the alternative and does not need to be mapped), Ray (this element is claimed in the alternative and does not need to be mapped), ABySS (Kumar Para [0019: ABySS assembly), ALLPATHS-LG (this element is claimed in the alternative and does not need to be mapped), and Trinity (this element is claimed in the alternative and does not need to be mapped).

As to claim 8, Kumar in view of Abdueva teaches the method of claim 1, wherein the local de novo assembly comprises creation of a scaffold comprising the contigs, and wherein the recovered sequence data align to the scaffold (Kumar Para [0055]: scaffolds during assembly).

As to claim 9, Kumar in view of Abdueva teaches the method of claim 8, wherein the sequence reads comprise paired-end sequence reads, and the scaffold is created by ordering the contigs based on paired-end information of the paired-end sequence reads (Kumar Para [0051]: paired-end basis for assembly).

As to claim 10, Kumar in view of Abdueva teaches the method of claim 1, wherein the recovered sequence data comprise sequence reads that align uniquely to the contigs within the first genomic region (Kumar Para [0118]: determining the absence of genomic modifications in the recovered contiguous sequence; Kumar Para [0048]: the resulting contiguous sequence is error-free).

As to claim 12, Kumar in view of Abdueva teaches the method of claim 4, further comprising:
segmenting the combined sequence data to identify a chromosomal aberration (Kumar Para [0118]: a genomic modification causing predisposition to a disease).

As to claim 20, Kumar in view of Abdueva teaches the method of claim 12, wherein said chromosomal aberration is identified in the absence of identifying one or more single nucleotide polymorphisms in said nucleic acid molecules (Kumar Para [0107]: prechecking for SNPs for stringency; Kumar Para [0048]: the resulting contiguous sequence is error-free) .

As to claim 23, Kumar in view of Abdueva teaches the method of claim 1, wherein the mappability score of the first genomic region and the second genomic region is determined according to the following: partitioning the first genomic region into a first plurality of partitioned sequences and the second genomic region into a second plurality of partitioned sequences, and determining the mappability score of the first genomic region based, at least in part, on a first percentage of the first plurality of partitioned sequences that uniquely align to the first genomic region, and the mappability score of the second genomic region based, at least in part, on a second percentage of the second plurality of partitioned sequences that uniquely align to the second genomic region (Kumar Para [0097]: calculating mappability based on sequence coverage thresholds).

As to claim 26, Kumar teaches a non-transitory computer-readable medium comprising machine executable code that, upon execution by one or more computer processors, implements a method of analyzing nucleic acid molecules from a biological sample of a subject of an organism (Kumar Para [0042]: analyzing nucleic acid molecules), said method comprising:
(a) obtaining sequence reads of the nucleic acid molecules from the biological sample of the subject (Kumar Para [0043]: obtaining nucleic acid sequence data from nucleic acid fragment reads)…;
(b) identifying a first genomic region in a reference genome of the organism with a mappability score below a threshold (Kumar Para [0045]: identifying a gap region of non-assembly; Kumar Para [0016]: this occurs by masking out low mappability regions) and a second genomic region in the reference genome of the subject with a mappability score above the threshold (Kumar Para [0044]: identifying a region aligned to the reference sequence; Kumar Para [0016]: this occurs by not masking regions of high mappability), wherein the second genomic region is adjacent to one end of the first genomic region (Kumar Para [0045]: gaps are adjacent to non-gapped aligned regions);
(c) performing local de novo assembly of a first subset of the sequence reads that align to the first genomic region and a second subset of the sequence reads that align to the second genomic region (Kumar Para [0046]: filling the gapped region using de novo assembly), thereby generating contigs, wherein at least one of the contigs extends over a portion of the first genomic region and a portion of the second genomic region (Kumar Para [0073]: the de novo region involves overlapping segments of the gap region and aligned region); and
(d) recovering sequence data corresponding to the contigs within the first genomic region, wherein the recovered genomic sequence data comprise at least a portion of the first subset of sequence read (Kumar Para [0047]: combining the aligned region with the sequence from the assembly output).
However, Kumar does not teach wherein the nucleic acid molecules comprise cell-free nucleic acid molecules.
	Nevertheless, Abdueva teaches wherein the nucleic acid molecules comprise cell-free nucleic acid molecules (Kumar Para [0164]: analyzing cell-free DNA, cfDNA, to determine copy number variations, CNVs).
Kumar and Abdueva are in the same field of bioinformatics.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kumar to include the teachings of Abdueva because determining copy number variations helps identify new driver genes in cancer (See Para [0003]).

As to claim 51, Kumar teaches a system for analyzing nucleic acid molecules from a biological sample of a subject of an organism (Kumar Para [0042]: analyzing nucleic acid molecules), comprising:
a database that stores a plurality of sequence reads generated upon sequencing said nucleic acid molecules (Kumar Para [0053]: a database storing sequence data for the method; Kumar Para [0043]: obtaining nucleic acid sequence data from nucleic acid fragment reads); and one or more computer processors operatively coupled to said database (Kumar Para [0115]: memory and processor), wherein said one or more computer processors are individually or collectively programmed to execute general instructions for:
(a) identifying a first genomic region in a reference genome of the organism with a mappability score below a threshold (Kumar Para [0045]: identifying a gap region of non-assembly; Kumar Para [0016]: this occurs by masking out low mappability regions) and a second genomic region in the reference genome of the subject with a mappability score above the threshold (Kumar Para [0044]: identifying a region aligned to the reference sequence; Kumar Para [0016]: this occurs by not masking regions of high mappability), wherein the second genomic region is adjacent to one end of the first genomic region (Kumar Para [0045]: gaps are adjacent to non-gapped aligned regions)…;
(b) performing local de novo assembly of a first subset of the sequence reads that align to the first genomic region and a second subset of the sequence reads that align to the second genomic region (Kumar Para [0046]: filling the gapped region using de novo assembly), thereby generating contigs, wherein at least one of the contigs extends over a portion of the first genomic region and a portion of the second genomic region (Kumar Para [0073]: the de novo region involves overlapping segments of the gap region and aligned region); and
(c) recovering sequence data corresponding to the contigs within the first genomic region, wherein the recovered genomic sequence data comprise at least a portion of the first subset of sequence read (Kumar Para [0047]: combining the aligned region with the sequence from the assembly output).

However, Kumar does not teach wherein the nucleic acid molecules comprise cell-free nucleic acid molecules.
	Nevertheless, Abdueva teaches wherein the nucleic acid molecules comprise cell-free nucleic acid molecules (Kumar Para [0164]: analyzing cell-free DNA, cfDNA, to determine copy number variations, CNVs).
Kumar and Abdueva are in the same field of bioinformatics.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kumar to include the teachings of Abdueva because determining copy number variations helps identify new driver genes in cancer (See Para [0003]).

Claim(s) 13–15, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0249764 A1 (“Kumar”) in view of US 2019/0287645 A1 (“Abdueva”) as applied to claim 12 above, and further in view of US 2009/0098547 A1 (“Ghosh”).

As to claim 13, Kumar inv view of Abdueva teaches the method of claim 12, but does not teach wherein the combined sequence data is segmented into a copy number state, the copy number state selected from the group consisting of a copy number loss state, a copy number gain state, and a copy number normal state.
Nevertheless, Ghosh teaches wherein the combined sequence data is segmented into a copy number state, the copy number state selected from the group consisting of a copy number loss state, a copy number gain state, and a copy number normal state (Ghosh Para [0007]: estimating copy number changes from sequence information).
Kumar, Abdueva, and Ghosh are in the same field of bioinformatics.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kumar in view of Abdueva to include the teachings of Ghosh because copy number information is a marker of choice in large-scale genomic studies due to abundance, stability, and relative east of scoring (See Ghosh Para [0006]).

As to claim 14, Kumar in view of Ghosh and in further view of Abdueva teaches the method of claim 13, wherein the copy number state comprises the copy number normal state, and wherein a variability of the copy number normal state is determined using at least one of a healthy reference sample and a tumor reference sample (Ghosh Para [0153]: comparing copy number state to a reference sample having a normal state).

As to claim 15, Kumar in view of Ghosh teaches the method of claim 12, but does not teach wherein the segmenting comprises using hidden Markov model statistical analysis.
However, Kumar does not teach:
Nevertheless, Ghosh teaches wherein the segmenting comprises using hidden Markov model statistical analysis (Ghosh Para [0007]: estimating copy number changes from sequence information derived from a hidden Markov Model).
Kumar, Abdueva, and Ghosh are in the same field of bioinformatics.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kumar in view of Abdueva to include the teachings of Ghosh because copy number information, such as those derived from a hidden Markov Model, is a marker of choice in large-scale genomic studies due to abundance, stability, and relative east of scoring (See Ghosh Para [0006]).

As to claim 18, Kumar in view of Ghosh teaches the method of claim 12, but does not teach wherein said chromosomal aberration comprises a copy number aberration.
Nevertheless, Ghosh teaches: wherein said chromosomal aberration comprises a copy number aberration (Ghosh Para [0007]: estimating copy number changes from sequence information).
Kumar, Abdueva, and Ghosh are in the same field of bioinformatics.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kumar in view of Abdueva to include the teachings of Ghosh because copy number information is a marker of choice in large-scale genomic studies due to abundance, stability, and relative east of scoring (See Ghosh Para [0006]).

As to claim 19, Kumar in view of Ghosh and in further view of Abdueva teaches the method of claim 18, wherein the copy number aberration is from a tumor (Ghosh Para [0153]: comparing copy number state from a tumor to a reference sample having a normal state).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following art has previously been made of record:
CN 105303068 A:  Pertinent art regarding de novo assembly for when the reference genomic alignment is insufficient
US 20160342733 A1:  Determining a mappability score and then using a Hidden Markov Model (step 208). 
US 20160239602 A1:  Scaffolding genomes involving two regions and dependent on mappability (Para [0123]).
US 20160283654 A1:  local realignment of sequences followed by detection of copy number variations; Para [0072] involve a de novo assembly step
US 2019/0267110 A1:  Intervening reference that is pertinent; the provisional date is between the Applicant’s provisional filing date and the filing date.
WO 2010127045 A2: Local de Novo intervals are analyzed for variant calling.
US 6714874 B1:  Shotgun sequencing with scaffolding using overlappers
US 20170270245 A1: processing architecture for sequencing

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849. The examiner can normally be reached Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        July 9, 2022